 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.43
[image00002.jpg]
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland  20814
www.midcapfinancial.com


August 9, 2016




Strata Skin Sciences, Inc.
100 Lakeside Drive, Suite 100
Horsham, Pennsylvania 19044
Attn:  Michael Stewart, CEO


Re: Credit and Security Agreement with Agent and Lenders


Ladies and Gentlemen:
This is one of the "Fee Letters" referred to in that certain Credit and Security
Agreement dated as of December 30, 2015, as amended by that certain First
Amendment to Credit And Security Agreement, dated as of even date herewith (as
so amended and as may be further amended, restated, supplemented, replaced or
otherwise modified from time to time, the "Credit Agreement"), by and among
Strata Skin Sciences, Inc. (formerly MELA Sciences, Inc.) and the other entities
shown as signatories thereto as a Borrower (collectively in the singular,
"Borrower"), the financial institutions or other entities from time to time
parties thereto as lenders (the "Lenders"), and MidCap Financial Trust, a
Delaware statutory trust ("MidCap"), individually as a Lender and as Agent (in
such capacity, "Agent"). Capitalized terms used herein without definition shall
have the meanings contained in the Credit Agreement.  This fee letter agreement
amends and restates in its entirety that certain fee letter agreement, dated as
of December 30, 2015, by and between Borrower and Agent.  All references in the
Credit Agreement and other Financing Documents to the Fee Letters shall include
this fee letter agreement as amended and restated hereby.
In addition to any fees, expenses or other amounts payable by the Borrower to
Agent and the Lenders under the terms of the Credit Agreement, to induce Agent
and the Lenders to enter into the Credit Agreement and to extend to the Borrower
the Credit Facilities, and as consideration for Agent and Lenders making the
Credit Facilities available to Borrower, the Borrower agrees to pay to MidCap,
or any affiliate thereof as directed by MidCap, the following fees at the
following times:
1.
on the Closing Date, an origination fee equal to the sum of $60,000.  Such fee
shall be non-refundable.

2.
on the Maturity Date, or on any earlier date on which the Obligations become due
and payable in full, an amount equal to (a) four and 25/100 Percent (4.25%) of
the "Exit Fee Base Amount" (as defined below) less (b) any "Partial Exit Fee"
(as defined below) previously paid.  The "Exit Fee Base Amount" means the total
aggregate maximum principal amount of all Applicable Commitments for all Credit
Facilities specified on the Credit Facility Schedule (without giving effect to
any reduction in or elimination of such Applicable Commitments upon the
occurrence of a Default or Event of Default), including the principal amounts of
all undisbursed tranches.

3.
on the date of any full or partial prepayment of the Credit Facilities (or, in
the case of a mandatory full or partial prepayment under the Credit Agreement,
on the date such mandatory prepayment becomes due and payable), an amount equal
to four and 25/100 Percent (4.25%) of the principal amount of the Credit
Facilities paid or prepaid (or in the case of a mandatory prepayment, required
to be paid) on such date (such fee is herein referred to as the "Partial Exit
Fee").

--------------------------------------------------------------------------------





All of the fees payable hereunder or pursuant hereto shall be payable to MidCap
for its own account; provided, however, that MidCap may allocate among its
affiliates any of such fees in its sole discretion.
Each Borrower agrees not to disclose any or all of the terms of this Fee Letter
to any person other than such Borrower's affiliates, employees, attorneys or
accountants, in each case, to whom it is necessary to disclose the information
(and whom, in each case, shall be made aware of this agreement not to disclose)
or as may be required by law or any court or regulatory agency having
jurisdiction over such Borrower.
This Fee Letter may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one
document.  Delivery of an executed counterpart of this Fee Letter by facsimile
or other electronic transmission shall constitute valid delivery of an executed
counterpart hereof.
Agent requests the Borrower to indicate its agreement and acceptance to the
foregoing by signing below and returning this Fee Letter to Agent.  The parties
hereto intend that this is an instrument executed and delivered under seal.
[Signature pages follow]

--------------------------------------------------------------------------------

Very truly yours,
MIDCAP FINANCIAL TRUST
As Agent for Lenders


By:  Apollo Capital Management, L.P.,
     its investment manager


By:  Apollo Capital Management GP, LLC,
     its general partner




By:  /s/ Maurice Amsellem                (SEAL)
Name: Maurice Amsellem
Its:     Authorized Signatory








AGREED AND ACCEPTED AS OF August 9, 2016:


BORROWER:


STRATA SKIN SCIENCES, INC.




By:  /s/ Christina L. Allgeier              (SEAL)
Name: Christina L. Allgeier
Title: CFO

 

--------------------------------------------------------------------------------